      Case: 1:19-cv-06106 Document #: 11 Filed: 10/22/19 Page 1 of 4 PageID #:30




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 KELLEY R. MANDOLINI
                                                        Case No. 1:19-cv-06106
      Plaintiff,
                                                        Honorable John J. Tharp
 v.

 ARSTRAT, LLC,                                          Honorable Gabriel A. Fuentes
                                                        Magistrate Judge
      Defendant.

                                    INITIAL STATUS REPORT

        Pursuant to the Court’s September 24, 2019 MINUTE entry (Dkt. No. 7) and Fed. R. Civ.
P. 26(f), the parties jointly submit the following initial status report.

1.      The Nature of the Case:

        A.         Identify (names and contact information) for all attorneys of record for each
                   party, including the lead trial attorney.

          Joseph S. Davidson                            Matthew P. Connelly
          Mohammed O. Badwan                            ROCK FUSCO & CONNELLY, LLC
          Victor T. Metroff                             321 North Clark Street
          SULAIMAN LAW GROUP, LTD.                      Suite 2200
          2500 South Highland Avenue                    Chicago, Illinois 60654
          Suite 200                                     +1 312-494-1000
          Lombard, Illinois 60148                       mpc@rfclaw.com
          +1 630-575-8181
          jdavidson@sulaimanlaw.com                     Counsel for Arstrat, LLC
          mbadwan@sulaimanlaw.com
          vmetroff@sulaimanlaw.com

          Counsel for Kelley R. Mandolini

        B.         Briefly describe the nature of the claims asserted in the complaint and any
                   Counterclaims and/or third party claims.

                   Stating an incorrect amount of the debt undeniably violates section 1692e(2)(A).
                   See McDermott v. Marcus, Errico, Emmer & Brooks, P.C., 911 F. Supp. 2d 1, 59
                   (D. Mass. 2012); Hepsen v. Resurgent Capital Services, LP, 383 Fed. Appx. 877,
                   2010 WL 2490734, at *3 (11th Cir. 2010). Plaintiff alleges Defendant violated 15
                                                   1
     Case: 1:19-cv-06106 Document #: 11 Filed: 10/22/19 Page 2 of 4 PageID #:30




             U.S.C. § 1692e(2)(A) by falsely representing that Plaintiff owed $200.00 and
             $73.78 respectively, when in fact, she did not and owed $20.00 less as result of
             Plaintiff’s May 31, 2019 $20.00 payment.

      C.     Briefly identify the major legal and factual issues in the case.

             (1) Whether Defendant used false, deceptive, or misleading representation or means
             in connection with the collection of Plaintiff’s account(s)? (2) Whether Defendant
             falsely represented the character, amount, or legal status of Plaintiff’s debt(s)?

      D.     State the relief sought by any of the parties.

             Plaintiff seeks an award of any actual damages sustained by Plaintiff as result of
             Defendant’s FDCPA violations; an award of such additional damages, as the Court
             may allow, but not exceeding $1,000.00; and an award of costs of this action,
             together with reasonable attorney’s fees as determined by the Court.

2.    Jurisdiction:

      A.     Identify all federal statutes on which federal question jurisdiction is based.

             Fair Debt Collection Practices Act (the “FDCPA”) 15 U.S.C. § 1692 et seq.

      B.     If jurisdiction over any claims is based on diversity or supplemental
             jurisdiction:

             (1)      State whether/why the amount in controversy exceeds the jurisdictional
                      threshold or whether there is a dispute regarding the amount in
                      controversy (and, if so, the basis of that dispute).

                      N/A

             (2)      Identify the state of citizenship of each named party.               For
                      unincorporated associations, LLC’s, partnerships and other business
                      entities that are not corporations, the state(s) in which any individual
                      members of the business unit are citizens must be identified.

                      N/A

3.    Status of Service:

      A.     Identify any defendants that have not been served.

             None.

4.    Consent to Proceed Before a United States Magistrate Judge:
                                              2
     Case: 1:19-cv-06106 Document #: 11 Filed: 10/22/19 Page 3 of 4 PageID #:30




      A.     Confirm that counsel have advised the parties that they may proceed before a
             Magistrate Judge if they consent unanimously and advise whether there is, or
             is not, unanimous consent.

             Counsel have advised the parties that they may proceed before a Magistrate Judge
             if they consent unanimously; however, there is not, unanimous consent.

5.    Motions:

      A.     Briefly describe any pending motions.

             None.

      B.     State whether the defendant(s) anticipate responding to the complaint by filing
             an Answer or by means of motion.

             ANSWER to Complaint with Jury Demand by Defendant was filed on October 11,
             2019 [Dkt. #10].

6.    Status of Settlement Discussions:

      A.     Indicate whether any settlement discussions have occurred;

             None.

      B.     Describe the status of any settlement discussions; and

             None.

      C.     Whether the parties request a settlement conference.

             No; at this time.

       DATED: October 22, 2019                    Respectfully submitted,

       /s/ Joseph S. Davidson                     /s/ Matthew P. Connelly

       Joseph S. Davidson                         Matthew P. Connelly
       Mohammed O. Badwan                         ROCK FUSCO & CONNELLY, LLC
       Victor T. Metroff                          321 North Clark Street
       SULAIMAN LAW GROUP, LTD.                   Suite 2200
       2500 South Highland Avenue                 Chicago, Illinois 60654
       Suite 200                                  +1 312-494-1000
       Lombard, Illinois 60148                    mpc@rfclaw.com

                                             3
Case: 1:19-cv-06106 Document #: 11 Filed: 10/22/19 Page 4 of 4 PageID #:30




  +1 630-575-8181
  jdavidson@sulaimanlaw.com              Counsel for Arstrat, LLC
  mbadwan@sulaimanlaw.com
  vmetroff@sulaimanlaw.com

  Counsel for Kelley R. Mandolini




                                    4
